Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-14-00708-CV

                            IN THE MATTER OF G.L.R. Jr., A Juvenile

                         From the 436th District Court, Bexar County, Texas
                                 Trial Court No. 2014-JUV-01095
                            The Honorable Lisa Jarrett, Judge Presiding

Opinion by:       Marialyn Barnard, Justice

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: July 22, 2015

AFFIRMED

           The trial court found G.L.R. Jr. engaged in delinquent conduct by committing the offense

of theft. After a disposition hearing, the trial court placed G.L.R. Jr. on probation for a period of

nine months. On appeal, G.L.R. Jr. raises a single point of error, contending the evidence is legally

insufficient to support the delinquency finding. We affirm.

                                              BACKGROUND

           The evidence shows the complainant parked his vehicle, a Ford F-250 pickup truck, outside

a hotel where he was staying. The next morning, the complainant discovered his truck was missing

and called police.

           Later that morning, at an apartment complex, a maintenance man, Nathaniel Ortiz, saw a

truck idling in the parking lot. He testified he saw two men inside the truck. Because the men
                                                                                    04-14-00708-CV


were wearing fluorescent work vests, Mr. Ortiz believed the men might be working on the

property; he initially did not believe they were out of place. However, approximately thirty

minutes later, he saw the same two men exiting the property. At that time, they were no longer

wearing the vests; rather, one man was wearing a muscle shirt and the other was wearing a t-shirt.

Mr. Ortiz informed Terry Gleason, a maintenance supervisor at the same apartment complex, about

the men’s actions.

         Mr. Gleason testified he also saw the two men in the idling truck. He saw the men exit the

vehicle and walk away. Suspicious, Mr. Gleason called Detective Richard Buchanan, a police

officer Mr. Gleason had dealt with in the past. Detective Buchanan came to the complex at Mr.

Gleason’s request. When he arrived, the detective ran the truck’s license plate number and

discovered the truck had been reported stolen. The truck was the one reported stolen by the

complainant. Detective Buchanan took a description of the two men from Mr. Gleason, which he

recalled in court as two Hispanic males, one five-two and the other five-five, both approximately

120-125 pounds, with brown hair and brown eyes. During a search of the truck, Detective

Buchanan found the stub of a “Black & Mild” cigar on the floorboard of the truck. He also found

two fluorescent traffic vests, one in the back seat of the truck, the other on the ground near the

truck.

         While Detective Buchanan was conducting his investigation, Mr. Ortiz alerted Mr. Gleason

that the two men who had been in the truck were walking along outside the gate of the complex,

watching the officers. Mr. Gleason then saw the two men standing about a half a block away, still

watching, and told Detective Buchanan. Mr. Gleason got in his vehicle and Detective Buchanan

followed him, heading toward the two men. At that time, the men fled. Detective Buchanan

pursued and arrested the two men. When he searched the men, Detective Buchanan found a two-

pack of “Black & Mild” cigars with one of the cigars missing. According to the detective, officers
                                                -2-
                                                                                     04-14-00708-CV


brought Mr. Ortiz to where the two men were being detained and he was able to positively identify

them as the men who had been sitting in the idling truck.

        Mr. Gleason affirmatively identified the fleeing men as those he saw sitting in the truck

that morning. Mr. Gleason stated in court that the suspects were wearing a white t-shirt and a

white muscle shirt, and they were both wearing khaki bottoms — one man was wearing pants, the

other man, shorts.

        In court, neither Mr. Gleason nor Mr. Ortiz could positively identify G.L.R. Jr. as the same

man who had been sitting in the truck the day of the theft. However, they both positively stated

that one of the persons who was arrested that day was one of the men they saw sitting in the truck.

Detective Buchanan identified G.L.R. Jr. as the person he arrested for theft and as the person

identified at the time by Mr. Gleason and Mr. Ortiz as one of the men who had been sitting in the

truck the day of the theft.

        Ultimately, the trial judge found G.L.R. Jr. engaged in delinquent conduct by committing

theft. After disposition, G.L.R., Jr. perfected this appeal.

                                             ANALYSIS

        As noted above, G.L.R. Jr. raises one point of error, challenging the sufficiency of the

evidence.   Specifically, he contends the evidence was insufficient to establish he was the

perpetrator of the offense. In other words, G.L.R. Jr. claims the evidence is insufficient to prove

identity.

                                        Standard of Review

        In appeals from juvenile adjudication proceedings, we review a challenge to the sufficiency

of the evidence under the standard of review applicable in criminal cases. In re K.T., 107 S.W.3d
65, 71 (Tex. App.—San Antonio 2003, no pet.); In re T.K.E., 5 S.W.3d 782, 784-85 (Tex. App.—

San Antonio 1999, no pet.). In criminal cases, we review a legal sufficiency challenge under the
                                                 -3-
                                                                                     04-14-00708-CV


standard announced by the Supreme Court in Jackson v. Virginia. Brooks v. State, 323 S.W.3d
893, 895 (Tex. Crim. App. 2010) (citing Jackson v. Virginia, 443 U.S. 307, 319 (1979)); Mayberry

v. State, 351 S.W.3d 507, 509 (Tex. App.—San Antonio 2011, pet. ref’d). Under this standard,

we view the evidence in a light most favorable to the verdict and determine if any rational trier of

fact, in this case, the trial judge, could have found the essential elements of the crime beyond a

reasonable doubt. See Orellana v. State, 381 S.W.3d, 645, 652 (Tex. App.—San Antonio 2012,

pet. ref’d) (quoting Mayberry, 351 S.W.3d at 509); see also Jackson, 443 U.S. at 319; Brooks, 323
S.W.3d at 899. We must resolve any inconsistencies in favor of the verdict. Gonzales v. State,

330 S.W.3d 691, 694 (Tex. App.—San Antonio 2010, no pet.) (citing Curry v. State, 30 S.W.3d
394, 406 (Tex. Crim. App. 2000)).

       Findings following a bench trial are given the same deference as a jury verdict and are

reviewed under the same standard. In re K.T., 107 S.W.3d at 71 (citing McGalliard v. Kuhlmann,

722 S.W.2d 694, 696 (Tex. 1986)). When reviewing the sufficiency of the evidence, we must

defer to the trial court’s weighing of the evidence, resolution of conflicts in the testimony, and

assessment of credibility. Brooks, 323 S.W.3d at 899; Orellana, 381 S.W.3d at 653 (citing

Jackson, 443 U.S. at 319). We cannot reweigh the evidence or substitute our judgment for that of

the fact finder. Orellana, 381 S.W.3d at 653 (citing King v. State, 29 S.W.3d 556, 562 (Tex. Crim.

App. 2000)). The fact finder is the exclusive judge of the credibility of witnesses and the weight

to be given to their testimony and may accept or reject all or any portion of a witness’s testimony.

Orellana, 381 S.W.3d at 653 (citing Lancon v. State, 253 S.W.3d 699, 707 (Tex. Crim. App.

2008)). The fact finder maintains the power to draw reasonable inferences from the basic facts to

ultimate facts and resolve any conflicts in the evidence. Orellana, 381 S.W.3d at 653 (citing

Heiselbetz v. State, 906 S.W.2d 500, 504 (Tex. Crim. App. 1995); Welch v. State, 993 S.W.2d 690,

693 (Tex. App.—San Antonio 1999, no pet.)). We must determine whether the necessary
                                                -4-
                                                                                                04-14-00708-CV


inferences are reasonable based on all of the evidence, whether direct or circumstantial, when

viewed in the light most favorable to the verdict. Mayberry, 351 S.W.3d at 509 (citing Clayton v.

State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007)); see Guevara v. State, 152 S.W.3d 45, 49

(Tex. Crim. App. 2004) (holding standard of review is same for both direct and circumstantial

evidence).

                                                 Application

        To establish G.L.R. Jr. committed the offense of theft as alleged in the petition, the State

had to prove beyond a reasonable doubt G.L.R. Jr. appropriated the truck without the owner’s

effective consent with the intent to deprive the owner of the truck. See TEX. PENAL CODE ANN.

§ 31.03(a), (b)(1) (West 2011). 1 As we have noted, G.L.R. Jr. contends the State failed to prove

he was the one who took the truck, i.e., the State failed to prove identity. He specifically points

out that neither eyewitness — Mr. Ortiz or Mr. Gleason — was able to identify him in court as the

person they saw in and around the truck on the day of the theft. However, the identity of an alleged

perpetrator may be proven by circumstantial evidence, and may, in fact, be proven by inferences;

direct evidence is not required. See Orellana, 381 S.W.3d at 653; In re C.D.S., No. 10-07-00226-

CV, 2008 WL 257238, at *3 (Tex. App.—Waco Jan. 30, 2008, no pet.) (mem. op.). Proof by

circumstantial evidence is not subject to a more rigorous standard of proof, and circumstantial

evidence alone may be sufficient to establish guilt. Carrizales v. State, 414 S.W.3d 737, 742 (Tex.

Crim. App. 2013).

        As detailed above, the evidence established two witnesses — Mr. Ortiz and Mr. Gleason

— saw G.L.R. Jr. in the vehicle soon after it was stolen. Although neither witness was able to

identify G.L.R. Jr. in court, Detective Buchanan specifically testified Mr. Gleason told him on the


1
 It is undisputed the value of the truck was more than $1,500.00, but less than $20,000. Accordingly, the offense
charged by the State is a state jail felony. See TEX. PENAL CODE ANN. § 31.03(e)(4)(a).

                                                      -5-
                                                                                       04-14-00708-CV


day of the theft that earlier that day, he had seen two men sitting in the truck, but they had left the

property. Mr. Gleason also informed the detective the men were nearby and watching while

officers processed the truck; he pointed them out to the detective. When the detective caught up

to the men, G.L.R. Jr. was one of the men who had been pointed out by Mr. Gleason. Moreover,

after he apprehended G.L.R. Jr. and his companion, Detective Buchanan testified Mr. Ortiz was

able to identify G.L.R. Jr. at the scene as one of the men he had seen that morning in the stolen

truck. In court, Detective Buchanan identified G.L.R. Jr. as one of the men he apprehended and

arrested. Additionally, G.L.R. Jr. matched the general description provided by Mr. Gleason —

Hispanic male, between 5’2” and 5”5”, approximately 120-125 pounds, with brown hair and

brown eyes. Mr. Ortiz’s description in court included a recollection that the men were wearing

fluorescent vests, and two such vests were found in or near the truck.

       In addition, the evidence establishes G.L.R. Jr. fled when he noticed Mr. Gleason and the

detective looking at him and his companion. See Devoe v. State, 354 S.W.3d 457, 470 (Tex. Crim.

App. 2011) (quoting Alba v. State, 905 S.W.2d 581, 586 (Tex. Crim. App. 1995) (holding that

flight is admissible as circumstance from which inference of guilt may be drawn)); Clayton v.

State, 235 S.W.3d 772, 780 (Tex. Crim. App. 2007) (holding that fact finder may draw inference

of guilt from circumstance of flight). Finally, Detective Buchanan found the stub of a “Black &

Mild” cigar in the stolen truck. When the detective apprehended G.L.R. Jr. and his companion, a

two-pack of “Black & Mild” cigars was found on G.L.R. Jr.’s companion; the pack was missing a

single cigar.

       Based on the evidence — viewed in the light most favorable to the verdict — we hold the

evidence is legally sufficient to support the trial court’s finding that G.L.R. Jr. committed the

offense of theft. See Mayberry, 351 S.W.3d at 509. It was for the trial court, as fact finder, to

judge the credibility of witnesses and the weight to be given to their testimony, to draw reasonable
                                                 -6-
                                                                                      04-14-00708-CV


inferences from the testimony, and to resolve any evidentiary conflicts. See Orellana, 381 S.W.3d

at 653. Given the testimony, we hold the trial court had sufficient evidence to find G.L.R. Jr.

committed theft, i.e., stole the truck. Accordingly, we overrule G.L.R. Jr.’s sole point of error.

                                           CONCLUSION

       Based on our analysis of the evidence within the prism of the applicable standard of review,

we hold the evidence was sufficient to support the trial court’s finding of delinquency based on

the offense of theft. We therefore affirm the trial court’s judgment.


                                                  Marialyn Barnard, Justice




                                                -7-